STATE OF VERMONT 
                             ENVIRONMENTAL COURT 
                                               
                                          } 
In Re: Application of James Garilli       }              Docket No. 244‐11‐05 Vtec 
d/b/a Millbrook Auto                      } 
                                          } 
 
         Decision and Order on Appellant’s Motion for Summary Judgment 
 
       This matter  concerns an  appeal  by  Applicant  James Garilli from the  decision of 

the  Town  of  Waitsfield  (Town)  Zoning  Board  of  Adjustment  (ZBA),  denying  a 

conditional  use  permit  to  construct  a  building  of  commercial  storage  units  in  the 

Town’s  Irasville  Village  zoning  district.    Appellant‐Applicant  is  represented  by  Alan 

Solomon, Esq.; the Town is represented by Joseph S. McLean, Esq. 

       The  Town  of  Waitsfield  filed  a  motion  for  summary  judgment,  and  Appellant‐

Applicant  (hereinafter  referred  as  Applicant)  has  filed  a  cross‐motion  for  summary 

judgment  in  conjunction  with  his  memorandum  in  opposition  to  the  Town’s  motion.  

The  pending  motions  seek  summary  judgment  on  all  the  issues  presented  in 

Applicant’s Statement of Questions, which are summarized as follows: 

   a.  Did  the  ZBA err in not  expressly  permitting Applicant  to  build the  commercial 

       storage units as proposed which in effect had a second story? 

   b.  Did  the  ZBA  err  when  it  defined  “two‐story”  without  a  need  for  statutory 

       construction  even  though  the  history  and  purpose  of  the  Town  of  Waitsfield’s 

       bylaws  did  not  include  a  definition  for  such  word  and  its  bylaws  purports  to 

       restrict other types of development? 

   c.  Did  the  ZBA  err  in  not  considering  the  purpose  section  of  the  Irasville  Village 

       zoning district when evaluating Applicant’s proposed storage units? 

   d.  Did the ZBA err when finding that the words “two” and “story” were clear and 

       that there was no need for statutory construction? 
   e.  Did  the  ZBA  err  in  not  taking  into  consideration  the  location  of  Applicant’s 

       property, which is in an industrial/commercial area although located within the 

       Irasville Village District, which  Applicant’s property is not geared to and did it 

       consider  that  a  full  two‐story  footprint  would  prohibit  small‐scale  commercial 

       development/expansion  and  light  industrial  expansion  as  well  as  create  traffic 

       impact? 

                                       Factual Background 

       For  purposes  of  our  analysis  of  each  party’s  motion,  any  facts  in  dispute  are 

viewed in a light most favorable to the non‐moving party.  Toys, Inc. v. F.M. Burlington 

Co., 155 Vt. 44, 48 (1990).  The following facts are undisputed unless otherwise noted: 

       1.      Applicant owns approximately two acres of land at 40 Vermont Route 17 

in  the  Town’s  Irasville  Village  District. Applicant’s  property  is  bounded  on  the  west, 

south,  and  southeast  by  Route  17  and  borders  the  Waitsfield‐Fayston  town  line  to  the 

west  and  northwest.    The  parcel  is  in  the  form  of  a  shallow  trapezoid,  two  sides  of 

which  are  segments  of  adjoining  roadway.    Mill  Brook  flows  through  Applicant’s 

property  from  north  to  south,  roughly  following  Route  17  to  the  west,  but  the  brook 

flows  under  a  bridge  on  Route  17  on  the  southerly  end  of  the  property.    While  the 

majority of Applicant’s property is easterly of Mill Brook, a section of the property sits 

between  Mill  Brook  and  Route  17  to  the  west.    The  southerly  end  of  that  portion  of 

Applicant’s parcel west of Mill Brook is located northerly of the intersection of Route 17 

and Dana Hill Road. 

       2.      Applicant’s property is currently improved with two structures easterly of 

Mill  Brook:  an  existing  50’  x  52’,  two‐bay  automobile  service  garage,  known  as 

Millbrook Auto, which is roughly in the middle of the easterly portion of the parcel (to 

the  east  of  Mill  Brook),  and  a  30’  x  30’  private  “barn”  near  the  southerly  end  of  the 

property also east of Mill Brook.  Freeman G. White owns the adjoining property to the 

north and east and uses it as a commercial liquid petroleum business. 


                                                  2
       3.      On June 3, 2005, Applicant sought conditional use approval to construct a 

5,040  square‐foot,  280’  x  18’,  building  containing  28  mini‐storage  units,  each  being 

10’ x 18’.    The  easterly‐most  unit  is  numbered  Unit  1  and  the  westerly‐most  unit  is 

numbered Unit 28.   

       4.      Though  most  of  the  storage  units  will  be  one  story,  Applicant  proposed 

extending  a  roof  from  the  existing  service  station  garage  northward  over  the  parking 

area  and  internal  driveway  to  create  a  two‐story  façade  over  5  of  the  28  units.    The 

remaining units will all be a single story, and all proposed units would be constructed 

with a hip roof and a wood front façade. 

       5.      The  proposed  storage  units  qualify  as  a  conditional  use  under  the 

Warehouse/Storage  category  of  the  Town’s  Bylaws.    See  Bylaws  Tbl.  2.03(C)(34).    The 

dimensional  standards  for  a  conditional  use  in  the  Irasville  Village  District,  however, 

require  a  minimum  building  height  of  “two  stories  above  grade  (excluding  accessory 

structure[s] not greater than 600 square feet).”  Bylaws Tbl. 2.03(D). 

       6.      In  conjunction  with  his  application,  Applicant  initially  submitted  a  site 

plan entitled “Proposed Site Plan for Storage Units,” Sheet S‐1.  The site plan depicts the 

location and design of the storage units, parking, landscaping, and other buildings on 

the  site,  including  an  existing  barn,  and  “existing  commercial  garage,”  as  well  as  an 

“existing  maintenance  garage”  on  the  adjacent  property  to  the  northeast.    Applicant’s 

original  site  plan  also  depicted  a  small,  two‐story  garage/storage  structure  on  the 

easterly side of the building as part of Units 1 and 2.  This two‐story addition on top of 

Units 1 and 2 appears to have been ambulatory in the sense that Applicant proposed a 

concept drawing depicting multiple potential locations for the second story addition. 

       7.      In  a  subsequent  hearing  on  September  27,  2005,  Applicant  submitted  a 

revised  site  plan  depicting  a  hand‐drawn,  two‐story  roof  extension,  which  would 

extend  northerly  from  the  existing  service  station  garage,  over  the  parking  area,  to 




                                                 3
create a second story over Units 15 through 19, roughly in the middle of the commercial 

storage structure. 

       8.      In  a  written  decision  on  October  25,  2005,  the  ZBA  denied  Applicant’s 

Application for failing to comply with  §  5.03(D)(2)(b) and  Table  2.03(D) of the  Zoning 

Bylaws. 

                                           Discussion 

       The  primary  issues  raised  in  this  appeal  and  in  the  parties’  cross‐motions  for 

summary  judgment  pertain  to  whether  the  “minimum  building  height”  of  two  stories 

applies to all buildings in the Irasville Village District, and whether the Zoning Bylaws’ 

reference  to  a  minimum  building  height  of  two  stories  is  ambiguous,  requiring  the 

Court to look outside the Bylaws to evidence that may assist the Court in interpreting 

the minimum height requirement.  Applicant also suggests that the ZBA’s denial of the 

conditional use approval was arbitrary because its proposed partial second story plan is 

consistent  with  the  scaling  and  massing  requirements  of  the  Irasville  Village  District 

and the coordinated growth intended by the Planning Commission as contemplated in 

the purpose statement of the Irasville Village District, see Bylaws Tbl. 2.03(A).  For the 

reasons more particularly stated below, the Court finds no genuine issue of material fact 

in this matter and declines to adopt Applicant’s suggestion that the Zoning Bylaws’ use 

of the term “two story” is ambiguous. 

       The  Zoning  Bylaws  list  the  use  of  “warehouse/storage”  as  a  conditional  use  in 

Irasville Village District.   Bylaws Tbl. 2.03(C)(34).  The purpose of  the  Irasville  Village 

District  is  “to  function  as  the  town’s  growth  center  as  defined  in  the  Waitsfield  Town 

Plan,  to  enable  coordinated  expansion  of  residential  development,  shopping  facilities, 

and  other  commercial  uses  that  minimize  traffic  impacts,  and  which  concentrate 

development  into  a  more  compact  village  setting.”  Id.  at  Tbl.  2.03(A).    The  District’s 

dimensional  standards  provide  that  the  “Minimum  Building  Height”  shall  be  “two 




                                                 4
stories above grade (excluding accessory structure[s] not greater than 600 square feet).”  

Id. at Table 2.03(D). 

       Bylaws  §  5.03(D)(2)(b)  governs  conditional  use  review,  and  authorizes  the  ZBA 

to impose specific conditions based on a finding that certain factors are applicable “due 

to site conditions and/or the scale and intensity of the proposed use,” including: 

       2.    Design  and  Location  of  Structures.    The  design  and  location  of 
       structures will  be  compatible  with  their  proposed  setting  and  context,  as 
       determined  in  relation  to  zoning  district  objectives  and  standards  under 
       Article II.  A design or visual impact analysis may be required to identify 
       potential adverse impacts and appropriate mitigation  measures.  Specific 
       standards shall apply to the following districts… 
 
        b.  In  the  Irasville  Village  District,  development  should  be  designed  to 
        establish  a  defined  streetscape,  characterized  by  an  interconnected 
        network  of  streets  bounded  by  a  combination  of  sidewalks,  street  trees 
        and  consistent  building  setbacks,  as  opposed  to  large‐scale  buildings 
        surrounded by expansive parking areas.  Buildings shall be a minimum of 
        two  stories  and  should  reflect  a  diversity  of  building  scale  and  massing. 
        Excessively  large,  monolithic  buildings  should  be  avoided,  or  the  scale 
        and  massing  reduced  through  varied  roof  lines  and  interruption  to  the 
        building elevation (façades) to create attached, but separate masses. 
         
Id. § 5.03(D)(2)(b) (emphasis added). 

       Thus  the  principal  issue  for  our  consideration  is  whether  Applicant’s  proposed 

storage  building  meets  the  provisions  of  the  Zoning  Bylaws  requiring  a  “minimum 

building height” of two stories above grade. 

       We  interpret  zoning  ordinances  according  to  the  general  rules  of  statutory 

construction.    In  re  Weeks,  167  Vt.  551,  554  (1998).    Thus,  we  first  look  to  the  plain 

meaning of the ordinance.   In  re Stowe Club Highlands, 164 Vt. 272, 279 (1995). If the 

plain  meaning  “resolves  the  conflict  without  doing  violence  to  the  legislative  scheme, 

there is no need to go further . . . .”  Lubinsky v. Fair Haven Zoning Bd., 148 Vt. 47, 49 

(1986). 



                                                   5
        The  Zoning  Bylaws  define  “building  height”  in  part  as  “[t]he  height  measured 

from  the  highest  point  on  the  top  of  a  structure  vertically  to  the  lowest  point  of  the 

finished  grade  at  the  foundation.”    Bylaws  §  7.02.    The  Bylaws  also  define  “story”  as, 

“that portion of a building, other than a basement, included between the surface of any 

floor  and  the  surface  of  the  next  floor  or  ceiling  above  it.    For  the  purposes  of  these 

regulations,  a  basement  shall  be  counted  as  a  story  if  the  front  exterior  wall  of  the 

basement is a minimum of 50% above the finished grade.”  Id. 

        Applicant asks us to declare that the Zoning Bylaws’ use of the term “two story” 

as a minimum building height is ambiguous, as that term is undefined by the Bylaws.  

We reject Applicant’s claim.  Bylaws § 7.02 clearly and simply defines the word “story.”  

Bylaws  Table  2.03(D)  unequivocally  imposes  a  “minimum  building  height”  of  two 

stories above grade.  Moreover, Bylaws § 5.03(D)(2)(b) directs that “[b]uildings shall be 

a  minimum  of  two  stories.”    Thus,  Applicant  must  construct  a  building  with  a 

minimum of two sets of stories, defined as being “that portion of a building, other than 

a basement, included between the surface of any floor and the surface of the next floor 

or ceiling above it.”  See Bylaws § 7.02. 

        Applicant’s  contention  that  the  number  “two”  is  ambiguous,  while  creative,  is 

not  worthy  of  serious  consideration.    It  is  difficult  to  imagine  a  definition  for  “two” 

other than one plus another one, as the Town succinctly argues and Bylaws illustrate. 

        Thus,  for  the  ZBA  to  issue  a  conditional  use  approval,  Applicant  must  comply 

with  the  “minimum  building  height”  requirements  in  the  Irasville  Village  District  of 

“two stories above grade.” 

        Even viewing the facts in a light most favorable to the Applicant, we cannot say 

that  their  proposed storage  building satisfies the two‐story requirement  of the Zoning 

Bylaws.    Applicant  would  have  us  hold  that  their  creation  of  a  second  story  over 




                                                   6
approximately  18%  of  their  proposed  structure  satisfies  the  Bylaws.1    In  light  of  the 

Bylaws  statement  that  “buildings  shall  be  a  minimum  of  two  stories”  in  the  Irasville 

Village District, Bylaws § 5.02(D)(2)(b) (emphasis added), we cannot see how the Bylaw 

can be interpreted to permit a second story over only a portion of a proposed building.  

If  the  Town  intended  to  allow  buildings  that  have  only  a  partial  second  story  in  the 

Irasville  Village  District,  the  Bylaws  could  have  been  so  drafted  and  adopted.  

However,  here  the  Town  adopted  Bylaws  that  unambiguously  require  a  minimum 

building height of two stories.  Applicant proposed a one‐story structure with a second 

story over 18% of the project.  Applicant’s proposal is therefore insufficient to satisfy the 

minimum required building height in the Irasville Village District. 

        Recognizing  that  the  purpose  of  the  Irasville  Village  zoning  district  to 

“concentrate  development  into  a  more  compact  village  setting,”  Bylaws  Tbl.  2.03(A), 

Applicant argues that because Applicant’s lot is situated on the periphery of the zoning 

district and not in the “village” portion of the district, the two‐story minimum building 

height  should  be  ruled  inapplicable.    We  do  not  find  any  language  in  the  Bylaw  that 

provides  the  ZBA  in  the  first  instance  or  this  Court  on  appeal  with  the  discretion  to 

disregard the two‐story minimum height requirement.   

        The location of Applicant’s property on the edge of the Irasville Village District 

does not change the fact that Applicant’s project is in that particular zoning district and 

must  comply  with  the  requirements  for  that  district  as  enumerated  in  Bylaws  Table 

2.03.  Moreover, Applicant’s reliance on the “Purpose” section of the zoning ordinance 

is misplaced as, “the purpose statement of the bylaws has no direct regulatory effect.”  




1  Five of the twenty‐eight storage units, all similarily sized, are proposed to be covered by a second story; 
therefore since the proposed building is composed entirely of the twenty‐eight storage units, 18% of the 
proposed building will have a second story. 


                                                      7
In  re  Meaker,  156  Vt.  182,  185  (1992).    Therefore,  without  obtaining  a  variance,2 

Applicant  cannot  exempt  their  project  from  the  requirements  of  their  zoning  district, 

including  the  minimum  building  height  of  two  stories,  simply  because  their  project  is 

located on the edge of, but still within the Irasville Village District. 

        Lastly,  we  decline  to  address  Applicant’s  arguments  regarding  the  effect  of  the 

minimum  building  height  requirement  on  the  economic  viability  of  the  proposed 

project,  nor  will  we  address  the  potential  practical  impossibility  of  applying  the  two‐

story minimum building height requirement to certain conditional uses in the Irasville 

Village  District.    In  the  absence  of  any  provisions  to  the  contrary,  the  Town’s  Zoning 

Bylaws do not permit the ZBA below, or this Court on appeal, to consider the potential 

economic  viability  of  a  proposed  project.    Nor  is  this  Court  allowed  to  address  issues 

relating  to  certain  use  categories  not  properly  presented  by  the  application  appealed 

from.  Here we are mindful of the directive from our Supreme Court that: 

        [t]he  [Environmental  Court],  on  review  of  a  zoning  board  or  planning 
        commission  decision,  is  acting  within  its  proper  role  when  it  decides 
        questions  that  have  been  formulated  in  the  local  approval  process  and 
        which  divide  the  parties.    It  is  beyond  its  role  as  an  appellate  tribunal, 
        even  under  a  de  novo  review  standard,  to  start  addressing  new  issues 
        never  presented  to  the  planning  commission  and  on  which  interested 
        persons have not spoken in the local process. 
 
In re Maple Tree Place, 156 Vt. 494, 500 (1991).   

        As Applicant’s use was properly reviewed below as the allowed conditional use 

of  “Warehouse/Storage,”  we  decline  to  address  factors  not  required  by  the  Zoning 

Bylaws and other uses outside the matter presented to us on appeal. 

 



2
  We do not offer any opinion on whether a variance could be obtained in this case, as that question is not 
before the Court.  We note only that, absent a variance, the proposed development must comply with the 
district requirements. 


                                                     8
       Accordingly,  based  on  the  foregoing,  it  is  herby  ORDERED  and  ADJUDGED 

that  the  Town’s  motion  for  summary  judgment  is  GRANTED  and  Applicant’s  cross‐

motion for summary judgment is DENIED, as the Zoning Bylaws require a structure to 

meet  a  minimum  building  height  of  at  least  two  complete  stories  above  grade  in  the 

Irasville Village District. 

       This  decision  appears  to  resolve  all  of  the  issues  presented  by  Applicant’s 

Statement of Questions.  However the Court will still conduct the previously scheduled 

telephone  conference  on  Thursday,  May  4,  2006,  to  discuss  the  remaining  issues  to  be 

heard  at  trial.    The  trial  currently  scheduled  for  May  11,  2006,  at  the  Vermont 

Environmental Court in Berlin, and the 8:30 A.M. site visit are hereby cancelled, unless 

good cause is presented at the May 4th telephone conference as to what judiciable issues 

remain in this appeal. 

 

               Done at Berlin, Vermont, this 3rd day of May, 2006. 

 
 
                                     ______________________________________________ 
                                           Thomas S. Durkin, Environmental Judge   




                                                9